Colt, J.
It is well settled that a man may change his habitancy or domicil from one town to another, merely because he wishes to diminish the amount of his taxes. If he really intends to change his residence, and does change it, the motive which prompts him to do so is not material. The St. of 1864, c. 172, which imposes a penalty on any one “ who shall escape taxation by wilfully and designedly changing or concealing his residence, or by any other act, with the intent so to escape,” implies that one may change his residence, even for such purpose. The change of residence is not prohibited; it is the escaping taxation that is punished. It is entitled “An act to prevent fraudulent evasions of taxation,” and does not deprive any man of the liberty to reside where he pleases. Lyman v. Fiske, 17 Pick. 231.
The instructions given on this point were sufficiently favorable to the defendant. The judge ruled that if the plaintiff did not leave Hatfield in good faith, with a view of acquiring a domicil elsewhere, then his domicil would remain in that place; and the jury were told that the fact that he was not taxed in Northampton, and all his acts to prevent a disclosure or discovery of his residence there by the assessors of that town, might be taken into consideration by them, as bearing on the good faith of the plaintiff in removing from Hatfield to that place. Under the instructions given, the jury must have found that the plaintiff resumed his former residence in Northampton in good faith, prior to the first day of May, 1875; and the instruction requested was properly refused.
The conversation had with the assessors of Hatfield, after the assessment of this tax upon him, in which he said he wanted no trouble, and would pay one half of the tax if they would abate the other half, was plainly an offer of compromise, made to settle a pending controversy. It was an offer to pay money only for the sake of peace, and contained no admission of any collateral, independent fact. Gerrish v. Sweetser, 4 Pick. 374.
The office copies of mortgage deeds, offered in evidence to show that the plaintiff took deeds in which he was described as of Hatfield, were rightly excluded. These deeds, it is to be presumed, were in the possession of the plaintiff; and secondary evidence of their contents could not be put in without notice tu *57him to produce the originals. The rule, which, under our prao tice, admits office copies of deeds to be put in evidence, does not apply to deeds which are presumed to be in the possession or control of the other party. Commonwealth v. Emery, 2 Gray, 80. Samuels v. Borrowscale, 104 Mass. 207.

Exceptions overruled.